Title: From Alexander Hamilton to Samuel Hodgdon, 18 March 1800
From: Hamilton, Alexander
To: Hodgdon, Samuel


          
            Sir,
            New York March 18th. 1800.
          
          I have just received a Copy of a letter from Colonel Hamtramck to General Wilkinson, containing the enclosed paragraph.
          Col: Stevens is, at present, absent from this City, but, I presume, he has communicated the matter to you. I would thank you to inform me whether this has been done, and what measures have been taken in the case.
          It is very unpleasant that execution of requisitions of this kind should be long delayed.
          With great consideration I am Sir Yr. obt Servant
          
            A Hamilton
          
          Saml. Hodgdon—
        